In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-466 CR

NO. 09-04-467 CR

NO. 09-04-468 CR

____________________


CASEY WESTER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 82987, 83018 and 83266




MEMORANDUM OPINION (1)
	Casey Wester was convicted of the offense of burglary of a habitation on three
separate indictments.  Wester filed notice of appeal on November 4, 2004.  In each case,
the trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On November 5, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered December 15, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.